Watson, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
*6IT IS HEREBY STIPULATED AND AGREED:
1. Tlxe imported merchandise covered by the customs entries listed in Schedule A of this Stipulation consists of two distinct and separate articles of commerce for tariff purposes, as follows:
a - Lanocerina, and,
b - Containers or drums, of steel.
2. The herein protests are limited to the classification of the Lano-cerina, and any protest as to the tariff classification of the containers is hereby abandoned.
3. The Lanocerina was liquidated at the duty rate of 18% ad valorem under Paragraph 56, Tariff Act of 1930, as amended and modified, having been classified as an oil, the composition and properties of which have been changed by a chemical process.
4. By each applicable protest, the plaintiff claims that the herein Lanocerina is subject to duty at the rate of four cents per pound under Paragraph 56, Tariff Act of 1930, as amended and modified, as a hydrogenated oil.
5. At the time of its importation into the United States the herein Lanocerina, was and is a lanolin oil derived from wool grease by hydrogenation.
6. The herein protest cases are hereby submitted for decision on such record as is made by this stipulation and those documents in the official court file of each case as are commonly known as the customs entry and the commercial and consular invoices.
7. Each protest listed in Schedule A hereto is submitted on this stipulation, and without briefs.
Accepting this stipulation as a statement of fact, we hold the merchandise covered by the customs entries listed in schedule A of the stipulation herein, p-roj)erly dutiable under paragraph 56 of the Tariff Act of 1930, as amended, at the rate of 4 cents per pound as a hydrogenated oil, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other claims, the protests are overruled.
Judgment will issue accordingly.